*15Memorandum by the Court. The defendant’s guilt of these crimes was overwhelmingly established. The disagreement of the jury on the grand larceny count had no vitiating effect. Adopting the view that each count in the indictment is to be regarded as if it was a separate indictment, consistency in the verdict is hot necessary under Dunn v. United States (284 U. S. 390, 393, per Holmes, J.). This principle is almost universally followed by our sister States. (See cases collated in 80 A. L. R. 171, et seq. and A. L. R. Supplemental Decisions.) Moreover, that question was not saved for review; and there being no exception to the charge, it thereby became the law of the case. (Code Crim. Pro., §§ 419, 443-a, 455; People v. Pavlisak, 292 N. Y. 504; People of the State of New York v. Bragle, 88 N. Y. 585, 591; People v. Wiechers, 179 N. Y. 459, 461-464.)
Judgment affirmed.